The plaintiff has purported to appeal from a decision of the Appellate Division of the District Courts vacating a finding for her in a case that had been remanded from the Superior Court pursuant to G. L. c. 231, § 102C. The plaintiff has no right to review by this court because the decision of the Appellate Division was not final. See Pupillo v. New England Tel. & Tel. Co., 381 Mass. 714, 715 (1980); Fusco v. Springfield Republican Co., 367 Mass. 904, 906 (1975); Orasz v. Colonial Tavern, Inc., 365 Mass. 131, 139-140 (1974). The plaintiff had the right to have the case retransferred to the Superior Court for a trial de novo by making such a request within ten days of the decision of the Appellate Division. G. L. c. 231, § 102C. Orasz v. Colonial Tavern, Inc., supra. Only after that trial would a final judgment or decision arise as to which review in this court might be obtained. Pupillo v. New England Tel. & Tel. Co., supra. In the circumstances, the appropriate order is

Appeal dismissed.